 

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release

 

 

UNITED STATES DISTRICT CoURT

. forthe JAN 2 821119
EaStCI‘Il DiStl‘iCt Of CalifOl‘nia cLEnK, u. s. olsTFiloM
NlA

EASTEHN DISTRICTOF
B\'

 

DEPUTV CLEHK

UNITED S'I`ATES OF AMERICA,

\/\./\./\./

v.

_ CaseNo. \Clq m mo '

5131,18121301~1@@@18© 3 lcl m
ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law While on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose. 1

The defendant must appear at: U ll\l WED gm DlSl-Y/lc:l' M czma L_,>
Dlgr|Z/(C;C`,__ Place

41\ 110%1 10011/1@1<& <51’ SAN’I"A A’I\)A (\;Fl 9370/

m ezeme 51<90 <90101 @,<§'001@11~ DMW
DMJ M _)gf(_._:)-)/S,WZH_/_E. Dare and Time

If blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General)

MORENO, Eduardo
Doc. No. 1:18-MJ-00019-SKO

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked

below:

§ (6)

The defendant is placed in the custody of:

Name of person or organization Louisa Sandoval

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
defendant violates any conditions of release or disappears.

sIGNED: X w 504~¢'(”¢»*@//

§§

§§ §§§

§

 

CUSTODIAN

The defendant must:

(a)
(b)
(c)
(d)
(e)
(f)
(a)
(h)
(i)

(i)

(k)

report on a regular basis to the following agency:

Pretrial Services and comply With their rules and regulations;

report in person to the Pretrial Services Agency on the first working day following your release
from custody; _

reside at a location approved by the PSO, and not move or be absent from this residence for
more than 24 hrs. without prior approval of PSO; travel restricted to State of California, unless
otherwise approved in advance by PSO;

cooperate in the collection of a DNA sample;

report any contact with law enforcement to your PSO within 24 hours;

not associate or have any contact with Co-defendant unless in the presence of counsel or
otherwise approved in advance by the PSO;

seek and/or maintain employment, and provide proof thereof to the PSO, upon request;

not possess, have in your residence, or have access to a firearm/ammunition, destructive
device, or other dangerous weapon; additionally, you must provide written proof of divestment
of all firearms/ammunition, currently under your control; 4

submit to drug and/or alcohol testing as approved by the PSO. You must pay all or part of the
costs of the testing services based upon your ability to pay, as determined by the Pretrial
Services Officer;

refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled
substance Without a prescription by a licensed medical practitioner; and you must notify
Pretrial Services immediately of any prescribed medication(s). However, medical marijuana,
prescribed and/or recommended, may not be used; and,

surrender your passport to the Clerk, United States District Court, and must not apply for or
obtain a passport or any other travel documents during the pendency of this case.

vi .

Page - of - Pages

 

AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties ` Page of Pages

 

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLO WlNG PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (1' e., in addition to) to any other sentence you receive

It is a crime punishable by up to ten years in prison and a 3250, 000 fine or both, to: obstruct a criminal investigation;
tamper With a wimess, victim, or informant; retaliate or attempt to retaliate against a witness victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed lf you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than S250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than 5250, 000 or imprisoned for not more than five _,years or both;

(3) any other felony- you will be fined not more than $250, 000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than 3100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive in
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

l acknowledge that l am the defendant in this case and that l am aware of the conditions of release. l promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. l am aware of the penalties and sanctions

set forth above

Defendani 's Si`gnalure

Directioiis to the United States Marshal

( »/ ) The defendant is ORDERED released after processing

Date: l(/V 4 L` $K£OH\/

"(( l \ V_ Juz.llicial O]_'ficer ‘s Si'gr)aiure

Sheila K. Oberto, U.S. Magistrate Judge

Pri'nied name and rifle

DISTRIBUTION: COUR'l` DEFENDANT PRETRIA.L SERVICE U.S. ATTORNEY _ U.S. MARSHAL

